Citation Nr: 0413428	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  02-13 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a claimed blood disorder, based upon 
treatment by VA.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1953 to 
January 1961.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from a rating decision of the RO.  



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.  

2.  The veteran was hospitalized at a VA facility in February 
1996, and his therapy included treatment with the 
anticoagulant, Coumadin.  

3.  The veteran's claim for compensation benefits for a blood 
disorder was received after October 1, 1997.  

4.  There is no medical evidence demonstrating that the 
veteran suffers from a current blood disorder or related 
disability as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing hospital care, medical or 
surgical treatment, or examination.  




CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for a blood disorder as a result of VA treatment have not 
been met.   38 U.S.C.A. § 1151 (West Supp. 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The VA medical records indicate that the veteran was 
hospitalized in February 1996 with complaints of retrosternal 
chest pain and increasing shortness of breath.  He was 
admitted to the acute medical service, where he was found to 
have prerenal azotemia, atrial fibrillation and withdrawal 
from alcohol.  

On transfer to the general medical service the veteran was 
found to have deep venous thrombosis in both lower legs and 
was started on anticoagulation therapy.  The discharge 
summary notes that it was difficult to regulate the veteran's 
protime and international normalized ratio (INR), but that 
they gradually came under control with Coumadin.  The veteran 
was discharged for follow up in the vascular clinic.  

The veteran was again hospitalized in September 1996.  The 
treatment notes indicate that his hospital stay was 
complicated with hypersensitivity to Coumadin.  He was 
discharged with instructions to follow up in the Coumadin 
clinic to maintain a therapeutic INR.  

In October 1996 the veteran was admitted with complaints of 
spitting up blood.  The discharge summary notes a 
hypersensitivity reaction to Coumadin in September 1996.  A 
nasogastric lavage was performed for an upper 
gastrointestinal bleed secondary to over-anticoagulation.  
The veteran was transfused with fresh frozen plasma.  
Cardiology suggested reintroducing Coumadin, maintaining the 
veteran in a therapeutic INR range for three weeks, and 
attempting cardioversion.  

The veteran was admitted in May 1997 due to increasing 
substance abuse of alcohol, cannabinoids and cocaine along 
with marked dysphoria and depression.  He was transferred to 
the intermediate care unit in June 1997.  The discharge 
summary does not indicate any diagnosis or treatment for a 
blood disorder.  

An April 1998 discharge summary, covering the period from 
October 1997 to April 1998 does not reflect a diagnosis of 
any blood disorder.  There is a discussion of 
hypercholesterolemia and a significant weight loss.  

However, the summary's author indicates that the veteran's 
diet was liberalized and that he subsequently demonstrated a 
gradual regaining of weight.  The veteran's albumin was 
within normal limits.  

In his September 2000 claim, the veteran indicated that he 
had been hospitalized at the VA Medical Center (VAMC) and was 
nearly killed from negligence.  He argued that the 
administration of Coumadin nearly took his life and that a 
unit of blood was required to keep him alive.  He noted that 
he had been hospitalized for more than a year and had to 
learn to walk again because he could not stand or walk by 
himself.  He argued that he could not afford to attend 
physical therapy because he was on a fixed income and could 
not pay for transportation.  

In a December 2000 statement the veteran again maintained 
that he suffered from a blood disorder as a result of 
Coumadin.  He stated that his body did not accept the 
medication, which caused paralysis, intensive care treatment 
and an extended stay at the VAMC to learn how to walk again.  

In an undated statement received by the RO in December 2001, 
the veteran indicated that he had felt dizzy and out of 
breath that morning.  He stated that he had been badly 
mistreated at the VAMC.  

The veteran testified before a hearing officer at the RO in 
September 2002.  He stated that he had been admitted to the 
VAMC in February 1996 for prostate cancer, and was given 
Coumadin during his hospitalization.  He denied having been 
advised of any adverse consequences of Coumadin therapy.  He 
noted that he had blood in his urine.  

The veteran complained of problems with his equilibrium and 
maintained that he had learned to walk again after being 
bedridden for one year.  He indicated that he suffered from 
bouts of dizziness and noted that he was in a skilled nursing 
facility.  He denied having problems maintaining his weight.  
When asked whether any of his treating physicians had related 
any health problems to his taking Coumadin, the veteran 
responded that he could not recall, but that it was in his 
records.  The veteran testified that he no longer took 
Coumadin because he feared the consequences.  He stated that 
he did not know the diagnosis for his claimed blood disorder.  

The RO subsequently sought records from the home identified 
by the veteran at his hearing.  

A social work associate with the VA Mental Health Intensive 
Case Management Program contacted the RO in November 2002.  
She indicated that the veteran had been placed in a privately 
owned home in April 1998 and discharged in September 2001.  
She noted that the home was subcontracted by the VA program 
to provide supervised housing for veterans.  She had spoken 
with the homeowner, who said that the veteran's claim of 
having fallen down many times was untrue.  The homeowner 
noted that the veteran had stumbled on the steps on one 
occasion, but had regained his balance and had not fallen 
down.  


II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the present case, regarding the issue of compensation 
under the provisions of 38 U.S.C.A. § 1151 for a blood 
disorder, a substantially complete application was received 
in September 2000.  Thereafter, an April 2002 rating decision 
denied the claim.  

Only after that initial rating action was promulgated did the 
RO, in June 2002, provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertained to the claim.  

The Board also observes that the veteran was advised, via an 
August 2002 Statement of the Case and a December 2002 
Supplemental Statement of the Case of the information and 
evidence necessary to substantiate his claim.  

The June 2002 letter advised the veteran of the evidence 
necessary to substantiate his claim.  The letter informed him 
that VA would assist the veteran in obtaining evidence 
pertinent to his claim.

The VCAA requires only that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless in this 
case.  While the notice provided to the veteran in August 
2002 was not given prior to the first RO adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and certification of the case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case was provided to the 
veteran.  The veteran in this regard has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The Board also 
notes that the veteran was afforded the opportunity to 
testify before a hearing officer in September 2002.  
Therefore, to decide the appeal at this time would not be 
prejudicial error to the claimant.  


III.  Analysis

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204, effective on October 1, 1997.  
The veteran's claim was filed after October 1, 1997.  
Therefore, the amended law is applicable to his claim.  See 
VAOPGCPREC 40-97 (December 13, 1997), published at 63 Fed. 
Reg. 31,263 (1998).  

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.  

The claimant must show additional disability that is actually 
the result of disease or injury, or an aggravation of an 
existing disease or injury, suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(1), 
(2).  

The veteran essentially contends that he developed a blood 
disorder as a result of being given Coumadin by VA.  However, 
there is no medical evidence substantiating the veteran's 
assertions.  

The medical evidence of record fails to demonstrate that the 
veteran has a current disability that would be characterized 
as a blood disorder or disease.  In fact, the veteran 
testified in September 2002 that he did not know the 
diagnosis for his claimed blood disorder.  

While the evidence does indicate that the veteran was 
administered Coumadin for deep venous thromboses of the lower 
extremities and displayed a hypersensitivity to that 
medication, there is no evidence that the veteran suffered 
permanent residuals as a result of taking that drug.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.  

ORDER


Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a blood disorder, based upon treatment by 
VA, is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



